Case 2:20-cv-13134-LVP-RSW ECF No. 6-12, PagelD.1489 Filed 11/29/20 Page i1of5

AFFIDAVIT
The A ffiant, William C. Hartmann, being first duly sworn, hereby deposes and states
as follows:

1. My name is William C. Hartmann. I am an adult citizen, voter, and resident
of the State of Michigan.

2. Iam a member of the Board of Canvassers of Wayne County, Michigan.

3. I personally observed the Absent Voter Counting Boards in Detroit at TCF
Center.

4. Since the election on November 3, I have attended the Wayne County
Canvass on an almost daily basis.

5. On November 17, 2020, at 3:00 p.m. there was a meeting of the Board of
Canvassers to determine whether to certify the results of Wayne
County. The meeting did not start until 5:00 p.m. We were told it was
delayed so that representatives of the Democrat Board members could obtain
additional affidavits.

6. At 5:00 p.m. an open meeting and discussion began to discuss the issue of
whether to certify the vote. In my review of the results, I determined that
approximately 71% of Detroit’s 134 Absent Voter Counting Boards
(AVCB) were left unbalanced and many unexplained. | informed the Board

members of the discrepancies, but soon thereafter, a motion to certify was

 
 

Case 2:20-cv-13134-LVP-RSW ECF No. 6-12, PagelD.1490 Filed 11/29/20 Page 2of5

made by Vice-Chairman Jonathan Kinloch. After further discussion, I
renewed my concerns that the reason that the numbers did not balance for
the majority of AVCB’s in Detroit, and importantly, could not be
explained. If the vote totals did not match, there should have been a
documented reason explaining why.

7. The Board considered the ultimate question of whether to certify the vote,
and the motion to certify the Wayne County elections failed 2-2.

8. This vote was followed by public derision from our two democrat
colleagues. I, and Monica Palmer, who also voted against certification, were
berated and ridiculed by members of the public and other Board
members. This conduct included specious claims that I was racially
motivated in my decision. This public ostracism continued for hours during
which time we were not provided an opportunity to break for dinner and
were not advised that we could depart and resume the hearing on another
date.

9. I discussed a potential resolution with Vice-Chair Kinloch in confidence.
Ms. Anderson-Davis told us that we must vote to certify on that night. We
were told that we could not consider matters such as the unexplained reasons

that most of Detroit’s AVCB’s did not balance and no one knew why. We
 

Case 2:20-cv-13134-LVP-RSW ECF No. 6-12, PagelD.1491 Filed 11/29/20 Page 3o0f5

were informed that this consideration was outside of the scope of the Board’s
authority.

10.During the evening, Wayne County counsel, Ms. Janet Anderson-Davis, and
my colleagues on the Board, continued to discuss irregularities in the
AVCB’s. Ms. Anderson-Davis advised the Board that the discrepancies
were not a reason to reject the certification, and based on her explicit legal
guidance, I was under the belief that I could not exercise my independent
judgment in opposition to the certification. Therefore, I voted to certify the
results.

11.Late in the evening, I was enticed to agree to certify based on the promise
that a full and independent audit would take place. I would not have agreed
to the certification but for the promise of an audit.

12. Vice-Chairman Jonathan Kinloch then assured us that if we voted to certify
the election, a full, independent, and complete audit of Detroit’s election,
would be undertaken. We relied on this assurance in coming to an
agreement. Without this assurance, I would not have agreed to certify
Wayne County on November 17».

13.After the meeting, I was made aware that Michigan Secretary of State,
Jocelyn Benson made a public claim that the representations made by Mr.

Kinlock, on which we had relied, would not be followed.
 

Case 2:20-cv-13134-LVP-RSW ECF No. 6-12, PagelD.1492 Filed 11/29/20 Page 4of5

c. I am also concerned about the use of private monies directing
local officials regarding the management of the elections, how
those funds were used and whether such funds were used to pay
election workers. I have not received answers to these questions,
and I believe the people of Michigan deserve these
answers. Can we release the logs to the tabulators
demonstrating what happened in Detroit?

d. Why do the pollbooks, Qualified Voter Files, and final tallies not
match or balance?

e. 71% of Detroit AVCB’s did not balance, why not?

f. Did the chairperson of each of Detroit’s 134 AVCB’s keep logs
of shift changes?

g. Why were republicans not used in signing seals certified at the
end of the night on Monday, and Wednesday evening before
ballot boxes were documented, closed, and locked?

h. How many challenged ballots were counted?

i. Was any information placed directly into the Qualified Voter
Files in the AVCB’s?

j. How many voter birthdates were altered in the pollbooks?
 

Case 2:20-cv-13134-LVP-RSW ECF No. 6-12, PagelD.1493 Filed 11/29/20 Page 5of5

k. Were ballots counted in TCF that were not reflected in the
electronic pollbook or paper supplemental list?

1. Based upon information and belief, there were over 18,000 same-
day registrations in Detroit on November 3. Were these new
applicants verified as proper voters prior to the tabulation of their
ballots?

18.1 voted not to certify, and I still believe this vote should not be certified.
19.Until these questions are addressed, I remain opposed to certification of the
Wayne County results.
19. The above information is true to the best of my information, knowledge,
and belief.
I certify under penalty of perjury, that my statement and the evidence submitted
with it, are all true and correct.

Printed Name: Une yam 0. Plane TAKA

~ [SS —
Signed Name: Yi. CLI

Date:

Gh
Sworn to before me this _/ 16. day of November, 2020 at le:A Vom

eka Wena -Ray opt
we sem elissa Woyine -Ray craft
My Commission expires on: me b. q 2024

vooeeSeiiesa Wonar-Raycraft
NOTARY PUBLIC - STATE 5 MICHIGAN <

COUNTY OF WAYNE
UARY 9, 20

 
